         MEMO
         Case     ENDORSED Document 26 Filed 06/09/21 Page 1 of 1
              1:20-cr-00166-ALC




                                                      June 9, 2021

 BY ECF

 The Honorable Andrew L. Carter, Jr.
 Southern District of New York
 40 Foley Plaza
 New York, NY 10007                                                        6/9/21

       Re:    United States v. Corey Williams
              20 Cr 166 (ALC)

 Dear Judge Carter:

       I write to request that the Court modify Mr. William’s bail conditions to remove
 the condition of home detention enforced by electronic monitoring. Pretrial Services
 does not object to this request as Mr. Williams has been fully compliant with all
 aspects of his pretrial release and does not believe electronic monitoring is necessary
 to ensure Mr. Williams returns to Court or to protect the community. I do not have
 the Government’s position as of yet and respectfully request the Government inform
 the Court of its position when able.

        In the meantime, I write today because Mr. Williams requires temporary leave
 tomorrow, June 9, 2021, between 12 PM and 10 PM, to attend a family member’s
 funeral in Manhattan and to be with his family following the service. As Pretrial
 agrees electronic monitoring is no longer necessary at all in this case, it does not
 object. The service will be near 7th Avenue and 114th Street in Manhattan. I thank
 the Court for its consideration of this request.

                                               Respectfully submitted,

                                                /s/
                                               Ian Marcus Amelkin
                                               Assistant Federal Defender
                                               52 Duane Street, 10th Floor
                                               New York, NY 10007
                                               (212) 417-8733
cc:   AUSA David Robles, Esq.
                   The application is GRANTED.
                   So Ordered.
                                                                                6/9/21
